PER CURIAM
Petitioner, the surviving spouse of a deceased worker, seeks review of the Workers’ Compensation Board’s amended third party distribution order. The underlying third party action was for the wrongful death of the worker, and the beneficiaries of that action include persons who are not beneficiaries for purposes of the Workers’ Compensation Law. Petitioner argues that the Board erred by including the part of the settlement allocable to those persons in the third party distribution computation. After the Board issued its order, we decided Scarino v. SAIF, 91 Or App 350, 755 P2d 139, rev den 306 Or 660 (1988), which supports petitioner’s argument. The Board must reconsider the order in the light of Scarino.
Reversed and remanded for reconsideration.